Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in response to the application filed on July 21, 2020.
The instant application is a continuation of application 14/868,022 (now U.S. Patent 10,739,735) which is a continuation of application 13/670,187 (now U.S. Patent 9,147,153) filed November, 6, 2012.
Claims 1-20 are currently pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 8 and 17 recite: “removing redundant model parameters from the subset of model parameters to generate a filtered subset of model parameters.”  [0076] of the instant specification discloses: “[i]t should be noted that random uniform sampling also produces many redundant points, but low-redundancy sequences may remove this redundancy.”  There is no further discussion about redundancy,  low-redundancy sequences, or removing redundant data elsewhere in the specification.  Filtering is discussed only in [0036] and [0073], but these discussions do not detail filters that remove redundant parameters.  Therefore, the specification, as originally filed, does not support the limitations of claims 8 and 17 and the claims are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 11, and 16 disclose randomly selecting a subset of model parameters do determine a subset of boundary types of a model space.  The boundary type is not clear.  A boundary is a boundary and it is not clear what possible different types the boundary could be.  Further, the claims recite a plurality of parameters being selected to determine the boundary type but the random determination of parameters could result in a set of zeros (or other repeating value) being selected as the parameters resulting in the boundary being a singular point, which would have no boundary.  The plurality of parameters could also be two points which would create a line, but it is not clear if the line would be a boundary.  [0084] of the instant specification appears to distinguish between the boundary and parameter analysis, further rendering the claim language unclear.  For example, [0084] details a random vector that may lie close to the boundary implying that the random selection aspects are not generating the boundary.  Additionally, [0081] discusses boundary types as being determined based on distance from the center of the model space, but such details are lacking in the claims.  The claims do not provide any detail regarding the boundary or language ensuring some space will be generated which renders the claims indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A).  The step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity).  If it is determined in step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application.  If it is determined that step 2A, Prong that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B).  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. 
According to the first part of the analysis, in the instant case claims 1-10 are directed to a system, claims 11-15 are directed to a method, and claims 16-20 are directed to a computer-readable medium.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1).  In this case, the claims are determined to recite a judicial exception as explained below.

Regarding independent claim 1, the limitations detailing formulating an optimization problem to determine a plurally of model parameters of an empirical model based on the plurality of operational parameters; randomly selecting a subset of model parameters from the plurality of model parameters to determine a subset of boundary types of a model space; and solving the optimization problem to define the empirical model subject to general constraints based on the determined subset of boundary types of the model space are, as drafted, processes that, under broadest reasonable interpretation, covers performance of the limitations in the mind.  (The computer components and limitation detailing receiving sensor data are additional elements and addressed later in the analysis.)
For example, formulating the optimization problem, selection of parameters, and solving the optimization problem are not described in detail, and, under broadest reasonable interpretation, may be steps completed by a person mentally or with pen and paper.  A human, with pen and paper, is capable of selecting a parameters and solving optimization problems.  The selection of random parameters by humans predates computers and, therefore, computers are not necessary to select random parameters.  Therefore, under broadest reasonable interpretation, these steps could be performed by a human mentally or with pen and paper.

Regarding dependent claim 2, the determination of a first asymptotic behavior and defining the empirical model such that the empirical model comprises a second asymptotic behavior that conforms with the first asymptotic can be performed by a human mentally.  The claim does not detail how the determinations are performed or detail the behavior or models, and, under broadest reasonable interpretation, these steps can be performed mentally by a human.
Regarding claim 3, the parameter details amount to data gathering and are addressed as additional elements later in the analysis.
Regarding claim 4, the selecting a model parameter from a lowest-dimensional boundary type of the model space and solving the optimization problem to define the model such that it is subject to the general constraints based on the selected parameter are not detailed and are steps a human may perform mentally. 
Regarding claim 5, the random selection of parameters comprising assigning a probability value to the subset and solving the optimization problem to define the empirical model based on the probability are not detailed and are steps a human may perform mentally.
Regarding claim 6, the neural network and support vector machine details are additional elements and addressed later in the analysis.
Regarding claim 7, the constraint configured to be expressed as a Taylor series and solving the optimization problem such that each term of the Taylor series expansion are steps a human can perform mentally or with pen and paper.
Regarding claim 8, the removal of redundant parameters and determining a subset type based on the reduced parameters are not detailed and amount to steps a human can perform mentally or with pen and paper.

Regarding claim 9, the systems described are additional elements and discussed below.
Regarding claim 10, the systems described are additional elements and discussed below.

Independent claims 11 and 16 are similar in scope to claim 1 and rejected for the same reasons as above.  Additionally, dependent claims 12, 13, 14, and 15 correspond to dependent claims 2, 4, 5, and 10.  Dependent claims 17, 19, and 20 correspond to dependent claims 8, 2, and 10.  The dependent claims are rejected under the same rationale as above.

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2).  In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding independent claim 1, the additional elements include a processor and a tangible medium.  The processor and medium are recited at a high-level of generality such that they amount to no more than generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Dependent claims 2-8 and 10 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  Claim 9 discloses additional elements including a manufacturing plant, an oil refinery, a chemical plant, and a power generation facility.  The additional elements in claim 9 are deemed insufficient to transform the judicial exception to a patentable invention because the recitation simply link the judicial exception to a field of use and/or technology environment, see MPEP 2106.05(h).  Therefore, the claim is not integrated into a practical application is not eligible.
Independent claims 11 and 16 are similar in scope to claim 1 and rejected for the same reasons as above.  Further, claim 11 does not contain any additional elements and claim 16 recites a tangible computer-readable medium which is not integrated into a practical application for the same reasons as above, and processing circuitry which is generically recited.  Dependent claims 12-15 do not recite any new additional elements.  Dependent claims 17-20 do not recite any new additional elements.

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.	Dependent claims 2-8 do not recite any additional elements and do not provide limitations that amount to significantly more than the judicial exception.  The additional elements in claim 9 do not amount to significantly more because they simply link the judicial exception to a field of use and/or technology environment.
Independent claims 11 and 16 are similar in scope to claim 1 and rejected for the same reasons as above.  Further, claim 11 and dependent claims 12-15 do not contain any additional elements.  The additional elements in claim 16 amount to no more than mere instructions to apply the exception using generic computer components and dependent claims 17-20 do not recite any new additional elements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-11, 13-16, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pekar et al., U.S. Patent Application Publication 2009/0254202 (Pekar); in view of Cutler, U.S. Patent Application Publication 2008/0188957 (Cutler).

With respect to independent claim 1 Pekar teaches:
A system, comprising:
a processor;
a tangible, non-transitory, computer-readable medium, comprising instructions configured to be executed by the processor (Pekar teaches a processor and computer-usable medium coupled to a data bus; see figure 18, [0068], and at least claim 15.), the instructions comprising:
receiving a plurality of operational parameters associated with inputs and outputs of an industrial automation process for an industrial system (Pekar teaches Model-based Predictive Control (MPC) that utilizes a mathematical model of a process to predict future behavior and optimize it by adjusting variables; see abstract and [0002].);
formulating an optimization problem to determine a plurality of model parameters of an empirical model based on the plurality of operational parameters (Pekar teaches determining an optimal MP-QP control algorithm (optimization problem) that includes selecting the best algorithm after considering all feasible combinations of constraints and associated functions; see [0014] and [0046].  Inputs to the MP-QP algorithm are generated by determining the state of physical plant actuators and sensors via the state observer; see figure 5 and [0046].);
solving the optimization problem to define the empirical model subject to general constraints based on the determined subset of boundary types of the model space (Pekar teaches a QP solver implemented within the MPC controller that incorporates constraints; see figure 6, [0046], and [0050].).

Pekar does not explicitly disclose:
randomly selecting a subset of model parameters from the plurality of model parameters to determine a subset of boundary types of a model space; and

However, Cutler teaches this limitation:
Cutler teaches an MPC that incorporates random changes in manipulated variables that are imposed on the controller and that the controller calculation is made in accordance to the random movement; see [0104].
Pekar and Cutler are analogous art directed process control. Pekar teaches an optimization system for multivariable MPC controllers and Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions. 
It would have been obvious for one of ordinary skill in the art of MPC controllers to incorporate Cutler’s random variables into Pekar’s disclosed system at the time the invention was made. It would have been obvious because one of ordinary skill would be motivated to implement an adaptive controller that is capable of developing predictions into the future; see [0090].

With respect to claim 3 the rejection of claim 1 is incorporated.  Further Pekar teaches:
the operational parameters comprise sensor data sensed by a sensor during operation of the industrial system, actuator data related to operation of an actuator in the industrial system, or both (Pekar teaches considering various data including actuators and sensors via the state observer; see figure 5 and [0046].).

With respect to claim 4 the rejection of claim 1 is incorporated.  Further Pekar teaches:
selecting a model parameter of the subset of model parameters from a lowest- dimensional boundary type of the model space (Pekar teaches critical regions representing constraints for optimization vectors; see figures 1-2 and [0013].  The system constraints for the optimization vector are plotted and the critical regions are associated with constraints and used to determine an optimal solution; see figures 1-2 and [0013].  The claim does not detail the boundary or dimensional analysis and Peker’s teaching is sufficient to teach the broad claims.); and
solving the optimization problem to define the empirical model such that empirical model is subject to the general constraints based on the selected model parameter (Pekar teaches a QP solver implemented within the MPC controller that incorporates constraints; see figure 6, [0046], and [0050].).

With respect to claim 5 the rejection of claim 1 is incorporated.  Further Pekar teaches:
randomly selecting the subset of model parameters comprises assigning a probability value to the subset of model parameters (Pekar teaches determining optimum feasibility by using a criterion function that computes for all feasible candidates a value and implementing the most feasible candidate; see [0062].  The claim provides no details regarding the assignment of probability and the most feasible option has a higher likelihood of working than less feasible options (probability).); and
solving the optimization problem to define the empirical model based on the probability value associated with each model parameter of the subset of model parameters (Pekar teaches determining optimum feasibility by using a criterion function that computes for all feasible candidates a value and implementing the most feasible candidate; see [0062].).

With respect to claim 9 the rejection of claim 1 is incorporated.  Further Pekar teaches:
the industrial system comprises a manufacturing plant (Pekar teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].), an oil refinery, a chemical plant, or a power generation facility.

With respect to claim 10 the rejection of claim 1 is incorporated.  Further Pekar teaches:
the instructions comprise controlling the industrial automation process in accordance with the empirical model (Pekar teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].).

With respect to independent claim 11 Pekar teaches:
A computer-implemented method (Pekar teaches a processor and computer-usable medium coupled to a data bus; see figure 18, [0068], and at least claim 15.) comprising:
receiving a plurality of updated model parameters associated with an empirical model used for an industrial automation process to control an industrial system (Pekar teaches Model-based Predictive Control (MPC) that utilizes a mathematical model of a process to predict future behavior and optimize it by adjusting variables; see abstract and [0002].);
tuning the empirical model to generate an updated empirical model by solving an optimization problem to define the updated empirical model (Pekar teaches determining an optimal MP-QP control algorithm (optimization problem) that includes selecting the best algorithm after considering all feasible combinations of constraints and associated functions; see [0014] and [0046].  Inputs to the MP-QP algorithm are generated by determining the state of physical plant actuators and sensors via the state observer; see figure 5 and [0046].  Pekar teaches the system is a dynamic system in the abstract.), wherein the updated empirical model is subject to general constraints based on the determined subset of boundary types of the model space and the empirical model (Pekar teaches a QP solver implemented within the MPC controller that incorporates constraints; see figure 6, [0046], and [0050].).

Pekar does not explicitly disclose:
randomly selecting a subset of updated model parameters from the plurality of updated model parameters to determine a subset of boundary types of a model space; and

However, Cutler teaches this limitation:
Cutler teaches an MPC that incorporates random changes in manipulated variables that are imposed on the controller and that the controller calculation is made in accordance to the random movement; see [0104].
Pekar and Cutler are analogous art directed process control. Pekar teaches an optimization system for multivariable MPC controllers and Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions. 
It would have been obvious for one of ordinary skill in the art of MPC controllers to incorporate Cutler’s random variables into Pekar’s disclosed system at the time the invention was made. It would have been obvious because one of ordinary skill would be motivated to implement an adaptive controller that is capable of developing predictions into the future; see [0090].

With respect to claim 13 the rejection of claim 11 is incorporated.  Further Pekar teaches:
selecting a model parameter of the subset of updated model parameters from a lowest-dimensional boundary type of the model space (Pekar teaches critical regions representing constraints for optimization vectors; see figures 1-2 and [0013].  The system constraints for the optimization vector are plotted and the critical regions are associated with constraints and used to determine an optimal solution; see figures 1-2 and [0013].  The claim does not detail the boundary or dimensional analysis and Peker’s teaching is sufficient to teach the broad claims.); and
solving the optimization problem to define the empirical model such that empirical model is subject to the general constraints based on the selected model parameter (Pekar teaches a QP solver implemented within the MPC controller that incorporates constraints; see figure 6, [0046], and [0050].).

With respect to claim 14 the rejection of claim 11 is incorporated.  Further Pekar teaches:
randomly selecting the subset of updated model parameters comprises assigning a probability value to the subset of updated model parameters (Pekar teaches determining optimum feasibility by using a criterion function that computes for all feasible candidates a value and implementing the most feasible candidate; see [0062].  The claim provides no details regarding the assignment of probability and the most feasible option has a higher likelihood of working than less feasible options (probability).); and
tuning the empirical model to generate the updated empirical model based on the probability value associated with each model parameter of the subset of model parameters (Pekar teaches determining optimum feasibility by using a criterion function that computes for all feasible candidates a value and implementing the most feasible candidate; see [0062].).

With respect to claim 15 the rejection of claim 11 is incorporated.  Further Pekar teaches:
controlling operation of the industrial system by executing the updated empirical model (Pekar teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].  Pekar also teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].).

With respect to independent claim 16 Pekar teaches:
A tangible, non-transitory, computer-readable medium configured to store instructions executable by processing circuitry (Pekar teaches a processor and computer-usable medium coupled to a data bus; see figure 18, [0068], and at least claim 15.), wherein the instructions comprise instructions to cause the processing circuitry to perform operations comprising:
receiving a plurality of operational parameters associated with inputs and outputs of an industrial automation process for an industrial system (Pekar teaches Model-based Predictive Control (MPC) that utilizes a mathematical model of a process to predict future behavior and optimize it by adjusting variables; see abstract and [0002].);
formulating an optimization problem to determine a plurality of model parameters of an empirical model based on the plurality of operational parameters (Pekar teaches determining an optimal MP-QP control algorithm (optimization problem) that includes selecting the best algorithm after considering all feasible combinations of constraints and associated functions; see [0014] and [0046].  Inputs to the MP-QP algorithm are generated by determining the state of physical plant actuators and sensors via the state observer; see figure 5 and [0046].);
assigning a probability value to each model parameter of the plurality of model parameters (Pekar teaches determining optimum feasibility by using a criterion function that computes for all feasible candidates a value and implementing the most feasible candidate; see [0062].  The claim provides no details regarding the assignment of probability and the most feasible option has a higher likelihood of working than less feasible options (probability).);
solving the optimization problem to define the empirical model subject to one or more constraints based on the determined subset of boundary types of the model space (Pekar teaches a QP solver implemented within the MPC controller that incorporates constraints; see figure 6, [0046], and [0050].); and
controlling the industrial automation process based on the empirical model (Pekar teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].  Pekar also teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].).

Pekar does not explicitly disclose:
randomly selecting a subset of model parameters from the plurality of model parameters based on the probability value assigned to each model parameter of the plurality of model parameters to determine a subset of boundary types of a model space;

However, Cutler teaches this limitation:
Cutler teaches an MPC that incorporates random changes in manipulated variables that are imposed on the controller and that the controller calculation is made in accordance to the random movement; see [0104].
Pekar and Cutler are analogous art directed process control. Pekar teaches an optimization system for multivariable MPC controllers and Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions. 
It would have been obvious for one of ordinary skill in the art of MPC controllers to incorporate Cutler’s random variables into Pekar’s disclosed system at the time the invention was made. It would have been obvious because one of ordinary skill would be motivated to implement an adaptive controller that is capable of developing predictions into the future; see [0090].

With respect to claim 18 the rejection of claim 16 is incorporated.  Further Pekar teaches:
the instructions to cause the processing circuitry to perform the operations comprising solving the optimization problem comprise instructions to cause the processing circuitry to perform the operations comprising automatically adapting the empirical model during operation of the industrial automation system (Pekar teaches determining an optimal MP-QP control algorithm (optimization problem) that includes selecting the best algorithm after considering all feasible combinations of constraints and associated functions; see [0014] and [0046].  Inputs to the MP-QP algorithm are generated by determining the state of physical plant actuators and sensors via the state observer; see figure 5 and [0046].  Pekar teaches the system is a dynamic system in the abstract.).

With respect to claim 20 the rejection of claim 16 is incorporated.  Further Pekar teaches:
the instructions to cause the processing circuitry to perform the operations comprising controlling the industrial automation process comprise instructions to cause the processing circuitry to perform the operations comprising outputting a control signal that causes an actuator of the industrial system to implement a control action (Pekar teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].  Pekar also teaches the predictive control signals are determined by the state of a physical plant utilizing actuators, sensors, and a state observer; see [0046].).

Claims 2, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pekar et al., U.S. Patent Application Publication 2009/0254202 (Pekar); in view of Cutler, U.S. Patent Application Publication 2008/0188957 (Cutler); and in further view of Zou et al., U.S. Patent 5,818,714 (Zou).

With respect to claim 2 the rejection of claim 1 is incorporated.  Further Pekar and Cutler do not disclose, but Zou teaches:
determining a first asymptotic behavior of the industrial system based on the plurality of operational parameters (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable; see 2:44-58.);
determining a basis/kernel function of the empirical model based at least in part on the asymptotic behavior of the industrial system (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable (first asymptotic behavior); see 2:44-58.); and
solving the optimization problem to define the empirical model such that empirical model comprises a second asymptotic behavior that conforms with the first asymptotic behavior of the industrial system, and wherein the empirical model comprises the basis/kernel function (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable (first asymptotic behavior) and then tunes the control function to the process based on the process model (control function incorporates the asymptotic behavior of the inputs and amounts to a second asymptotic behavior that conforms with the first behavior); see 2:44-58.).
Pekar, Cutler, and Zou are analogous art directed to process control. Pekar teaches an optimization system for multivariable MPC controllers, Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions, and Zou teaches a process control system with asymptotic auto tuning. 
It would have been obvious for one of ordinary skill in the art of process control to incorporate Zou’s asymptotic tuning into Pekar’s disclosed system at the time the invention was made. It would have been obvious because one of ordinary skill would be motivated to implement a system that is robust and computationally simple; see abstract.

With respect to claim 12 the rejection of claim 11 is incorporated.  Further Peaker and Cutler do not disclose, but Zou teaches:
determining a first asymptotic behavior of the industrial system based on operational parameters associated with inputs and outputs of the industrial automation process (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable; see 2:44-58.);
determining a basis/kernel function of the empirical model based at least in part on the asymptotic behavior of the industrial system (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable (first asymptotic behavior); see 2:44-58.); and
solving the optimization problem to define the empirical model such that empirical model comprises a second asymptotic behavior that conforms with the first asymptotic behavior of the industrial system, and wherein the empirical model comprises the basis/kernel function (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable (first asymptotic behavior) and then tunes the control function to the process based on the process model (control function incorporates the asymptotic behavior of the inputs and amounts to a second asymptotic behavior that conforms with the first behavior); see 2:44-58.).
Pekar, Cutler, and Zou are analogous art directed to process control. Pekar teaches an optimization system for multivariable MPC controllers, Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions, and Zou teaches a process control system with asymptotic auto tuning. 
It would have been obvious for one of ordinary skill in the art of process control to incorporate Zou’s asymptotic tuning into Pekar’s disclosed system at the time the invention was made. It would have been obvious because one of ordinary skill would be motivated to implement a system that is robust and computationally simple; see abstract.

With respect to claim 19 the rejection of claim 16 is incorporated.  Further Pekar and Cutler do not disclose but Zou teaches:
the instructions comprise instructions to cause the processing circuitry to perform operations comprising:
determining a first asymptotic behavior of the industrial system based on the plurality of operational parameters (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable; see 2:44-58.); and
wherein the instructions to solve the optimization problem to define the empirical model subject to the one or more constraints based on the determined subset of boundary types of the model space comprise instructions to:
solve the optimization problem to define the optimization problem to define the empirical model such that empirical model comprises a second asymptotic behavior that conforms with the first asymptotic behavior of the industrial system (Zou teaches a process control system with asymptotic auto-tuning that estimates a process model based on an intersection between rising and falling asymptotes of the measured process variable (first asymptotic behavior) and then tunes the control function to the process based on the process model (control function incorporates the asymptotic behavior of the inputs and amounts to a second asymptotic behavior that conforms with the first behavior); see 2:44-58.).
Pekar, Cutler, and Zou are analogous art directed to process control. Pekar teaches an optimization system for multivariable MPC controllers, Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions, and Zou teaches a process control system with asymptotic auto tuning. 
It would have been obvious for one of ordinary skill in the art of process control to incorporate Zou’s asymptotic tuning into Pekar’s disclosed system at the time the invention was made. It would have been obvious because one of ordinary skill would be motivated to implement a system that is robust and computationally simple; see abstract.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pekar et al., U.S. Patent Application Publication 2009/0254202 (Pekar); in view of Cutler, U.S. Patent Application Publication 2008/0188957 (Cutler); and in further view of Sayyar-Rodsari et al., U.S. Patent Application Publication 2005/0187643 (Sayyar-Rodsari).

With respect to claim 7 the rejection of claim 1 is incorporated.  Further Pekar and Cutler do not explicitly disclose:
the general constraints are represented as a Taylor series expansion, and each term of the Taylor series expansion is enforced as a constraint when solving the optimization problem.

However, Sayyar-Rodsari teaches these limitations:
the general constraints are represented as a Taylor series expansion (Sayyar-Rodsari teaches a method for modelling a nonlinear process and determining constraints on model behavior that includes Taylor representation; see abstract and [0119].), and each term of the Taylor series expansion is enforced as a constraint when solving the optimization problem (Sayyar-Rodsari teaches approximation the model using coefficients in a Taylor series expansion; see [0119].).
Pekar, Cutler, and Sayyar-Rodsari are analogous art directed towards optimization. Pekar teaches an optimization system for multivariable MPC controllers, Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions, and Sayyar-Rodsari teaches methods for optimizing a nonlinear process.
It would have been obvious for one of ordinary skill in the art of constraint models to incorporate Sayyar-Rodsari’s teaching of Taylor representation into Pekar’s system at the time the invention was made. It would have been obvious because one of ordinary skill in the art would be motivated to apply the modeling to continuous systems; see [0116] of Sayyar-Rodsari.

Claims 6, 8, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pekar et al., U.S. Patent Application Publication 2009/0254202 (Pekar); in view of Cutler, U.S. Patent Application Publication 2008/0188957 (Cutler); and in further view of Garga et al., “Hybrid Reasoning for Prognostic Learning in CBM Systems (Garga).

With respect to claim 6 the rejection of claim 1 is incorporated.  Further Garga teaches:
the empirical model comprises a neural network, a support vector machine, or a combination thereof (Garga teaches an industrial maintenance condition-based maintenance system that may be implemented as a feed-forward neural network; see abstract.).
Pekar, Cutler, and Garga are analogous art directed towards industrial automation. Pekar teaches an optimization system for multivariable MPC controllers, Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions, and Garga teaches automated maintenance methods.
It would have been obvious for one of ordinary skill in the art of industrial automation to incorporate Garga’s teaching of removing redundant information into Pekar’s system at the time the invention was made. It would have been obvious because one of ordinary skill in the art would be motivated to operate a flexible and efficient approach; see Garga’s abstract.

With respect to claim 8 the rejection of claim 1 is incorporated.  Further Pekar teaches:
determining the subset of boundary types of the model space based on the filtered subset of model parameters (Pekar teaches a QP solver implemented within the MPC controller that incorporates constraints; see figure 6, [0046], and [0050].).

Pekar and Cutler do not explicitly disclose:
randomly selecting the subset of model parameters from the plurality of model parameters to determine the subset of boundary types of the model space comprises:
removing redundant model parameters from the subset of model parameters to generate a filtered subset of model parameters; and

However, Garga teaches these limitations:
randomly selecting the subset of model parameters from the plurality of model parameters to determine the subset of boundary types of the model space comprises:
removing redundant model parameters from the subset of model parameters to generate a filtered subset of model parameters (Garga teaches an industrial maintenance condition-based maintenance system that applies prognostic technology that removes redundant information; see abstract, section 1, and the first full paragraph on page 6-2959.); and
Pekar, Cutler, and Garga are analogous art directed towards industrial automation. Pekar teaches an optimization system for multivariable MPC controllers, Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions, and Garga teaches automated maintenance methods.
It would have been obvious for one of ordinary skill in the art of industrial automation to incorporate Garga’s teaching of removing redundant information into Pekar’s system at the time the invention was made. It would have been obvious because one of ordinary skill in the art would be motivated to utilize the most reliable information from each sensor to provide more accurate information about the complex system; see the first full paragraph on page 6-2959.

With respect to claim 17 the rejection of claim 16 is incorporated.  Further Pekar teaches:
determining the subset of boundary types of the model space based on the filtered subset of model parameters (Pekar teaches a QP solver implemented within the MPC controller that incorporates constraints; see figure 6, [0046], and [0050].).

Pekar and Cutler do not explicitly disclose:
the instructions to cause the processing circuitry to perform the operations comprising randomly selecting the subset of model parameters comprise instructions to cause the processing circuitry to perform the operations comprising:
removing redundant model parameters from the subset of model parameters to generate a filtered subset of model parameters; and

However, Garga teaches these limitations:
randomly selecting the subset of model parameters from the plurality of model parameters to determine the subset of boundary types of the model space comprises:
removing redundant model parameters from the subset of model parameters to generate a filtered subset of model parameters (Garga teaches an industrial maintenance condition-based maintenance system that applies prognostic technology that removes redundant information; see abstract, section 1, and the first full paragraph on page 6-2959.); and
Pekar, Cutler, and Garga are analogous art directed towards industrial automation. Pekar teaches an optimization system for multivariable MPC controllers, Cutler teaches adaptive multivariable MPC controllers that incorporate random movement into the predictions, and Garga teaches automated maintenance methods.
It would have been obvious for one of ordinary skill in the art of industrial automation to incorporate Garga’s teaching of removing redundant information into Pekar’s system at the time the invention was made. It would have been obvious because one of ordinary skill in the art would be motivated to utilize the most reliable information from each sensor to provide more accurate information about the complex system; see the first full paragraph on page 6-2959.


Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121